Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 13-1995

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                        GERALD T. RICH, JR.,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]



                              Before
                  Thompson, Selya and Kayatta,
                         Circuit Judges.



     Mary Davis and Tisdale & Davis, P.A. on brief for appellant.
     Thomas E. Delahanty II, United States Attorney, and Renée M.
Bunker, Assistant United States Attorney, on brief for appellee.



                          January 12, 2015
             Per curiam.      After defendant-appellant Gerald T. Rich,

Jr.   pleaded      guilty    to   charges    of       conspiracy   to   distribute

marijuana, see 21 U.S.C. §§ 841(a)(1), 846, and making false

statements to federal agents, see 18 U.S.C. § 1001(a)(2), the

district court sentenced him to a 72-month term of immurement on

the drug-trafficking count and a concurrent 60-month term of

immurement on the false statement count.                Rich appeals, asserting

only that his sentence is substantively unreasonable.

             There is no reason to tarry.             We have carefully reviewed

the plea agreement, the change-of-plea colloquy, the undisputed

portions     of    the   presentence    investigation         report,    and   the

transcript of the disposition hearing.                    See United States v.

Almonte-Nuñez, 771 F.3d 84, 86 (1st Cir. 2014).                     We are fully

satisfied that the district court's sentence, which was 25 months

below the bottom of a properly calculated guideline sentencing

range, was substantively reasonable.              See United States v. King,

741 F.3d 305, 310 (1st Cir. 2014) ("It is a rare below-the-range

sentence that will prove vulnerable to a defendant's claim of

substantive unreasonableness.").

             In the mine-run of criminal cases, there is no single

appropriate       sentence   but,   rather,       a    universe    of   reasonable

sentences.        See United States v. Walker, 665 F.3d 212, 234 (1st

Cir. 2011).        The sentence imposed in this case falls squarely

within this universe.


                                       -2-
             Here, moreover, the district court made a thorough and

meticulous      appraisal   of    Rich's     personal   history    and

characteristics, the nature and circumstances of the offenses of

conviction, and other factors relevant to sentencing.       The court

explicated a plausible rationale for the sentence imposed and

reached an eminently fair result.       No more was exigible to defeat

a claim of substantive unreasonableness.         See United States v.

Martin, 520 F.3d 87, 96 (1st Cir. 2008); United States v. Jiménez-

Beltre, 440 F.3d 514, 519 (1st Cir. 2006) (en banc).

             We need go no further. Appellate courts should not write

at length to know other end than to hear their own words resonate.

See deBenedictis v. Brady-Zell (In re Brady-Zell), 756 F.3d 69, 71

(1st Cir. 2014).     Because Rich's appeal is patently meritless, we

say no more.     Instead, we summarily affirm Rich's sentence.     See

1st Cir. R. 27.0(c).



Affirmed.




                                  -3-